DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 02/24/2022. Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to continue to contact the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 15 it is not clear what “potential PZG failure” can be (e.g. potential failure of the “first data node”; or a potential failure of a node that stores data/task for the “first data node”).
	It is not clear what a “power zone group” is (e.g. a group of nodes with similar processing power; or a group nodes that uses similar amount of energy).  Under BRI, any server by itself can be considered to be a “power zone group” since the components and applications of the server are using the same power source as the server.
	It is not clear what “PZG information” can be (e.g. server type of server that is a PZG; or user who is using the PZG).
	It is not clear what the "data processing request" can be (e.g. it is a request to process the “PZG information”; or it is a request to migrate an application due to the “notification).  Furthermore, it is not clear what is the “data stored on the first data node” (e.g. the “notification”; or the “PZG information”).
	It is not clear if the "data transfer" transfers to the "first data node" or the "second data node".  It is also not clear what kind of data is "transferred" (e.g. the “data stored on the first data node” is transferred to the “second data node”; or the “data stored on the first data node” stays on the first data node, but a task that uses the data is transferred to the “second data node”).

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 103 over Jaehde et al (U.S. Pub. 2011/0022882) in view of Gallino et al (U.S. Pub. 2007/0094023).
Gallino reference has been previously presented.

As per claim 1 Jaehde teaches the invention substantially as claimed including a method for managing data, the method comprising: obtaining, by a first data node, a notification for a potential power zone group (PZG), wherein the first data node is associated with a first PZG, wherein the first PZG is powered by a first primary power source (Figs. 1 and 3, [0054], [0055], [0060], [0069] a node has UPS that may have an imminent failure due to failure of a main power supply of a local set of nodes, the node receives notifications related to the imminent failure in the form of heartbeat signals; UPS of the data node makes up a PZG, and the main power supply of the local set of nodes is also makes up a PZG); 
	and in response to the notification: selecting, based on PZG information associated with the PZG, a second data node, wherein the second data node is not powered by the first primary power source, and wherein the PZG information is used to determine that the second data node is not powered by the first primary power source ([0057], [0060], [0061], [0068], [0075] in response to detection of imminent failure, the node can select, using both health information associated with the heartbeat signals and additional information, another node to failover, the another node can either be on a separate UPS or in a remote set of nodes that are powered by a different power source); 
	sending a data processing to the second data node, wherein the data processing is based on data stored on the first data node; and initiating a data transfer based the data processing ([0073], [0075], [0061]-[0064] application that is executing on the node and all of its states and requirements are sent over to a selected node for failover), wherein the first data node is associated with the PZG based on a primary power source of the first data node (Figs. 1 and 3, [0054], [0055], [0060], [0069]) . 

	Jaehde does not explicitly teach that the sending of data processing entails sending a request for the data processing; obtaining a response based on the data processing request, wherein the response specifies a confirmation by the second data node to service the data processing request; storing a ledger entry in a ledger service that indicates the confirmation; and initiating a data transfer based on the request. 

	However Gallino explicitly teaches that the sending of data processing entails sending a request for the data processing ([0086], [0056], [0059] new or reassigned work request are broadcasted to a set of selected nodes that have enough capacity to perform the work); obtaining a response based on the data processing request, wherein the response specifies a confirmation by the second data node to service the data processing request ([0061]-[0063] a node of the selected nodes confirm that it has enough capacity and can take the work request); storing a ledger entry in a ledger service that indicates the confirmation (Fig. 2, [0054], [0048]-[0052] tables that tracks work to node assignment are updated when nodes are assigned); and initiating a data transfer based on the request ([0063] work is provided to assigned nodes) .
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Jaehde and Gallino since both are directed towards allocation of distributed resources.  One with ordinary skill in the art would be motivated to incorporate the teachings of Gallino into that of Jaehde because Gallino further improves the performance of allocation of distributed resources by expanding the range of types of work that can have resources allocated for ([0020], [0021], [0025]). 

As per claim 2 Jaehde and Gallino both teaches wherein the data processing request specifies storing the data in the second data node (Gallino [0059], [0063] work obvious contain data that are stored on an assigned node; Jaehde [0075] complete application state and/or the application itself are sent over to be stored on selected target node).

As per claim 3 Jaehde teaches wherein the first data node stores the PZG information, and wherein the PZG information specifies that the second data node is not associated with the first PZG ([0071], [0075] health and additional information such as infrastructure information are stored on each nodes and are used to determine what nodes are associated with a same UPS or node set).

As per claim 4 Jaehde teaches wherein the PZG information further specifies a location of the second data node ([0075]).

As per claim 5 Jaehde teaches wherein the PZG information is obtained from the second data node prior to obtaining the notification ([0071]).

As per claim 6 Jaehde teaches wherein the PZG information is obtained from a secondary source ([0071]).

As per claim 7 Gallino teaches wherein the ledger entry is updated by the second data node to specify successful servicing of the data processing request ([0066], [0072], [0102]; [0049], [0052], [0053] nodes report completion of work and as a result corresponding tables are updated).

As per claims 8-14 they are product versions of method claims 1-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-7, respectively.

As per claims 15-20 they are product versions of method claims 1-6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-6, respectively.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198